Citation Nr: 1437304	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  07-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left hip disorder, currently diagnosed as trochanteric bursitis, as secondary to a service-connected bilateral knee disorder.

2.  Entitlement to service connection for a low back disability as secondary to a service-connected bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 30 percent rating for the left knee disorder and denied service connection for the left hip and low back disorders.  The Veteran perfected an appeal of those determinations.

In November 2011, the Board, inter alia, remanded the issues currently on appeal for additional development.  38 C.F.R. § 20.204.

The claims folder has been converted in its entirety onto an electronic record (efolder) within the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional medical opinion is needed for the claims.  The Veteran's contention is that her service connected bilateral knee disability caused her to have an altered gait, and the altered gait caused or aggravated the currently diagnosed back and hip disabilities.  January 2009 comments from her private treating physician (Dr. P.M.) support her theory of entitlement.  However, the May 2012 VA examiner expressed a negative opinion for both claimed disabilities.    

The May 2012 VA examiner's negative rationale presumed that there was no evidence "[the Veteran] was walking abnormal for years."  Review of the medical records as far back as February 1987 includes several reports of an altered gait and leg muscle atrophy.  (See February 1987, October 1988, and March 1991 VA orthopedic examination reports).  More recent medical reports conflict on whether the Veteran has an altered gait.  (Compare April 2005 VA treatment records to January 2009 private medical records; see generally 2010 private podiatry treatment records).  Since the May 2012 medical opinion is partially premised on absence of an altered gait, an addendum is necessary with consideration to the prior clinical observations recited above.  

The Veteran also objected to the May 2012 VA examiner's determination that her left hip disability was actually a sacroiliac joint disability.  The May 2012 VA examination report references the December 2008 pelvis MRI.  However, January 2009 notes from Dr. P.M. suggest that the Veteran had left hip bursitis.  His specific assessment was "left hip joint changes, which is more orthopedic in nature."  Another medical opinion is needed to determine whether left hip bursitis, apart from a sacroiliac joint disability, is related to the service connected bilateral knee disability.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all pertinent VA treatment records after August 2005.  Request that the Veteran submit or provide releases for any recent private medical records.  Notify the Veteran of any inability to locate identified medical records.  

2.  After associating any newly generated records above the efolder, contact the May 2012 VA examiner (or if he is unavailable a suitably qualified clinician) to provide an addendum medical opinion to the May 2012 VA orthopedic examination report.  The efolder must be available and review by the examiner.  

For the low back claim, the examiner is asked to review the varying clinical assessments of the Veteran's gait with particular attention to the VA examinations reports from 1987, 1988, 1991, and 2010 and recent private podiatry records.  The examiner must also consider the Veteran's lay assertions of an altered gait.  Following review of the specific gait history, the examiner must express an updated medical opinion to May 2012 report on whether it is more likely than not (50 percent probability or greater) that the service connected bilateral knee disability caused or aggravated the current low back disability.  The opinion must address both issues of causation and aggravation.  

For the left hip claim, the examiner must opine on whether it is more likely than not (50 percent probability or greater) that the service connected bilateral knee disability caused or aggravated the left hip trochanteric bursitis.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examiner is advised that a current disability for VA compensation purposes includes any left hip disorder shown since February 2005.  

The opinion must address both issues of causation and aggravation.  The examiner is directed to review the April 2006 VA orthopedic examination and January 2009 private medical records.  A complete explanation is needed.

A thorough rationale must be provided with appropriate citations to the record and pertinent clinical studies. 

(If the examiner determines that another examination is necessary, such examination should be scheduled.) 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After completing all required development, re-adjudicate the issues.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



